DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 5, 2021 is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Methods Used in Forming Integrated Circuitry And Methods Used in Forming a Memory Array Comprising Strings of Memory Cells With an Erosion Protective Step.

Election/Restrictions
Claims 23, 30, and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 13, 2021.
Applicant’s election without traverse of claims 1-21 in the reply filed on December 13, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matovu (US Pat. No. 10,269,625).	Claim 1, Matovu discloses (Figs. 3D-3I) a method used in forming integrated circuitry, comprising: 	forming a stack (310, tiers, Col. 6, lines: 42-45) comprising vertically-alternating (306 and 308 alternate) first tiers (306, dielectric material may be silicon oxide, Col. 6, lines: 1-45) and second tiers (308, another material may be nitride material, Col. 6, lines: 1-45), the stack comprising a cavity (325, valley, Col. 8, lines: 22-25) therein that comprises a stair-step structure (325 comprises stair-step structure labeled 320, Col. 8, lines: 22-25) ; 	lining sidewalls of the cavity and steps of the stair-step structure with (325 and 320 lined with 326) an insulator material (326/328, first liner/second liner, first liner may be dielectric such as TEOS, Col. 8, lines: 34-50); 		forming insulative material (330, insulative material may be silicon nitride, Col. 9, lines: 1-40) in the cavity radially inward of the insulator material (330 formed in 325 and radiates inward of 326, Col. 9, lines: 5-20); 	removing an upper portion of the insulative material from the cavity to leave the insulative material in a bottom of the cavity over the stair-step structure (Fig. 3G an upper portion of 330 is removed from outer portions of 325 to leave 330 in a bottom of 325 over 320); and 	after the removing, forming insulating material in the cavity above the insulative material (in Fig. 3I, another insulative material 338 is formed above 330, Col. 11, lines: 29-37).	Claim 2, Matovu discloses (Figs. 3D-3I) the method of claim 1 wherein the insulator material is of different composition from those of the first and second tiers (326 may be TEOS and 306 silicon oxide and 308 a nitride).Claim 4, Matovu discloses (Figs. 3D-3I) the method of claim 1 wherein the steps individually comprise a tread (horizontal portion of each step of 320, hereinafter “tread”) and a riser (vertical portion of each step of 320, hereinafter “riser”), thickness of the insulator material being less than each of height of the risers and depth of the treads (thickness of 326 is less than height of riser and depth of tread).	Claim 5, Matovu discloses (Figs. 3D-3I) the method of claim 1 wherein the insulator material and the insulative material are of different compositions relative one another (326 is TEOS and 330 is silicon nitride).	
	Claim 6, Matovu discloses (Figs. 3D-3I) the method of claim 5 wherein the removing of the upper portion of the insulative material from the cavity comprises etching, the etching being conducted selectively relative to the insulator material (Fig. 3G CMP comprises etching which may be selective to 326, Col. 10, lines: 6-27).	Claim 7, Matovu discloses (Figs. 3D-3I) the method of claim 6 wherein the selectively is at least 10:1 by volume (selectivity of etch may be greater than 20:1, Col. 10, lines: 6-27).	Claim 8, Matovu discloses (Figs. 3D-3I) the method of claim 1 comprising: 	forming the insulative material atop the stack aside the cavity when forming the insulative material in the cavity radially inward of the insulator material (Fig. 3F, 330 is formed atop 310 aside 325); and 	removing all of the insulative material from being atop the stack aside the cavity prior to forming the insulating material in the cavity above the insulative material (in Fig. 3G, 330 atop 310 is removed before forming 338).	Claim 9, Matovu discloses (Figs. 3D-3I) the method of claim 8 wherein the removing of the upper portion of the insulative material from the cavity comprises isotropic wet etching (CMP process for removing 330 in an isotropic form includes etching with a slurry, Col. 9, lines: 34-67, Col. 10, lines: 1-330 from atop 310, Col. 9, lines: 34-67).	Claim 10, Matovu discloses (Figs. 3D-3I) the method of claim 1 wherein the insulative material (330) is formed in the cavity to a thickness that greater than height of the stair-step structure (in Fig. 3F, 330 is formed to a thickness greater than height of 320).	Claim 11, Matovu discloses (Figs. 3D-3I) the method of claim 10 wherein the removing of the upper portion of the insulative material from the cavity leaves the insulative material to have its thickness thereafter to be greater than the height of the stair-step structure (In Fig. 3G, after upper portion of 330 is removed, thickness is greater than height of 320).	Claim 12, Matovu discloses (Figs. 3D-3I) the method of claim 1 wherein the insulating material is formed to fill the cavity above the insulative material (under broadest reasonable interpretation (BRI) in Fig. 3I 338 fills a space above 320).	Claim 13, Matovu discloses (Figs. 3D-3I) the method of claim 12 wherein the insulating material is formed to fill the cavity above the insulative material in a single deposition step (338 is formed in a single deposition step, Col. 11, lines: 29-40).
	Claim 14, Matovu discloses (Figs. 3D-3I) the method of claim 12 wherein the insulating material is formed to fill the cavity above the insulative material in at least two time-spaced deposition steps (338 may comprise multiple materials which would require two deposition steps, Para [0056] – [0058]).	Claim 16, Matovu discloses (Figs. 3D-3I) the method of claim 1 wherein, 	the lining (326/328) of the sidewalls of the cavity and the steps of the stair-step structure forms a first-insulator-material lining (326, first liner may be dielectric such as TEOS, Col. 8, lines: 34-50); and further comprising: 	forming a second-insulator-material lining (328, second liner may be silicon nitride, Col. 8, lines: 328 is formed over 326 before 330 is formed) , the second-insulator-material lining comprising second insulator material that is of different composition from the insulator material of the first-insulator- material lining (326 is TEOS and 328 is silicon nitride).	Claim 17, Matovu discloses (Figs. 3D-3I) the method of claim 16 wherein the second insulator material and the insulative material are of the same composition relative one another (328 and 330 are silicon nitride).	Claim 18, Matovu discloses (Figs. 3D-3I) the method of claim 1 wherein the insulative material and the insulating material are of the same composition relative one another (330 is silicon nitride and 338 can be silicon nitride, Col. 11, lines: 39-44).	Claim 19, Matovu discloses (Figs. 3D-3I) the method of claim 18 comprising a seam (Fig. 3I, under BRI 334 is considered a seam, Col. 9, lines: 50-60) extending laterally across the cavity in a vertical cross-section (334 extends laterally in cross-section of Fig. 3I), the insulating material being immediately-directly above the seam and the insulative material being immediately-directly below the seam (338 is immediately directly above 334 and 330 is immediately directly below 334).	Claim 20, Matovu discloses (Figs. 3D-3I) the method of claim 1 wherein the insulating material in the cavity comprises a pair of opposing lateral projections in the cavity in a vertical cross-section (Fig. 3I, 338 has opposing pair of lateral projections 340, Col. 11,  lines: 45-55)), the opposing lateral projections individually being at least partially characterized (340s can be characterized by 334 for alignment) by a seam in the vertical cross-section (under BRI 334 is considered a seam, Col. 9, lines: 50-60) , the insulating material that is immediately-directly-laterally-adjacent both sides of the seam in the vertical cross-section (338 immediately directly lateral both sides of 334) being of the same composition relative one another (338 is the same material silicon nitride on both sides, Col. 11, lines: 39-44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matovu (US Pat. No. 10,269,625). 
Claim 15, Matovu discloses (Figs. 3D-3I) the method of claim 14.	Matovu does not explicitly disclose comprising removing some of the insulating material between at least two of the at least two time-spaced deposition steps.	However, another embodiment of Matovu discloses (Figs. 4E-4G) removing some of an insulating material (438, second insulative material, Col. 14, lines: 42-51) between at least two of the at least two time-spaced deposition steps (portions of 438 removed from 400 but not 426, Col. 14, lines: 42-51).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of the second embodiment of Matovu as it reduces the number of CMP steps (Col. 18, lines: 6-22).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matovu (US Pat. No. 10,269,625) in view of Tsutsumi (US 2018/0151588).
Claim 3, Matovu discloses the method of claim 2 wherein one of the first and second tiers collectively comprise silicon dioxide (306 may be silicon oxide, Col. 6, lines: 12-22). 	Matovu does not explicitly disclose the insulator material being at least one of SixOyCz, porous carbon, aluminum oxide, and undoped elemental-form silicon.	However, Tsutsumi discloses (Fig. 5C) a dielectric insulating liner (57, aluminum oxide tunneling layer, Para [0053]) may be aluminum oxide.	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teachings of Tsutsumi, including the specific material of the insulating liner to the teachings of Matovu. 	The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its suitability for the intended use as a dielectric liner.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matovu (US Pat. No. 10,269,625) in view of Sonehara (US 2016/0284727).	Claim 21, Matovu discloses (Figs. 1 and 3D-3I) a method used in forming a memory array comprising strings of memory cells, comprising: 	forming a stack (Fig. 3D, 310, tiers, Col. 6, lines: 42-45) comprising vertically-alternating (306 and 308 alternate) first tiers (306, dielectric material may be titanium oxide, Col. 6, lines: 1-45) and second tiers (308, another material may be nitride material, Col. 6, lines: 1-45), the stack comprising a memory-array region and a stair-step region (not shown in Figs. 3D-3I but stack would have memory array region with memory cells 103 and stair-step structure 120 as shown in Fig. 1, Col. 3, lines: 46-65, hereinafter “memory” and “stair”); 	forming a cavity (325, valley, Col. 8, lines: 22-25)  comprising a stair-step structure (325 comprises stair-step structure labeled 320, Col. 8, lines: 22-25) into the stack in the stair-step region 325 extends into 320 of stair); 	lining sidewalls of the cavity and steps of the stair-step structure with (325 and 320 lined with 326) an insulator material (326/28, first liner/second liner, first liner may be dielectric such as TEOS, Col. 8, lines: 34-50); 			forming insulative material (330, insulative material may be silicon dioxide, Col. 9, lines: 1-40) in the cavity radially inward of the insulator material (330 formed in 325 and radiates inward of 326, Col. 9, lines: 5-20);	removing an upper portion of the insulative material from the cavity to leave the insulative material in a bottom of the cavity over the stair-step structure (Fig. 3G an upper portion of 330 is removed from outer portions of 325 to leave 330 in a bottom of 325 over 320);	after the removing, forming insulating material in the cavity above the insulative material (in Fig. 3I, another insulative material 338 is formed above 330, Col. 11, lines: 29-37);	forming channel-material strings (101, vertical strings, Col. 3, lines: 46-65) of memory cells (103, memory cells, Col. 3, lines: 46-65) through the first and second tiers in the memory-array region (not shown in Figs. 3D-3I, but 101 would extend through stack 310 in memory).	Matovu does not explicitly disclose forming horizontally-elongated trenches into the stack to form laterally-spaced memory-block regions extending from the memory-array region into the stair-step region.	However, Sonehara discloses (Fig. 5) forming horizontally-elongated trenches (ST1/ST2, first/second trench, Para [0060]) into a stack (not shown but would have stack of insulating layers 112 and sacrificial layers, hereinafter “stack”, Para [0071] to form laterally-spaced memory-block regions (MB, plurality of memory blocks, Para [0060])) extending from a memory-array region into the stair-step region (MB extends from memory region MR to contact region CR, Para [0057]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.G.R/               Examiner, Art Unit 2819                                                                                                                                                                                         

		/ISMAIL A MUSE/                                           Primary Examiner, Art Unit 2819